Exhibit 10.1

AGREEMENT

THIS AGREEMENT is made effective as of the 1st day of April 2006 by and
between__________________________ (the “Executive”) and Global Imaging Systems,
Inc. (the “Company”).

RECITALS

WHEREAS, the Executive has previously been granted options to purchase shares of
the Company’s common stock (the “Stock Options”); and

WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Company to accelerate the vesting of all Executive’s Stock Options previously
unvested and outstanding as of March 31, 2006; and

WHEREAS, the Board has determined it is the Company’s best interest to require
Executive to agree to certain restrictions on the sale of any shares of the
Company’s common stock acquired by Executive by exercising any of Executive’s
Stock Options that were subject to accelerated vesting; and

WHEREAS, Executive has agreed to such restrictions.

NOW, THEREFORE IN CONSIDERATION OF the mutual promises contained herein, the
parties hereto agree as follows:

1. Executive agrees Executive will not sell any shares of the Company’s common
stock acquired by Executive by exercising any of Executive’s Stock Options that
were subject to accelerated vesting until the earlier of: (i) the date on which
such Stock Options would have vested in the absence of accelerated vesting or
(ii) the death, disability or retirement of the Executive or (iii) the voluntary
or involuntary termination of the employment relationship between the Executive
and the Company.

2. For purposes of this Agreement, the term “Company” shall be construed to
include Global Imaging Systems, Inc. and all its subsidiaries and related
entities.

3. This Agreement supercedes all prior understandings between the Executive and
the Company on the subject matter of this Agreement.

4. This Agreement shall be construed in accordance with the laws of the State of
Florida.

5. This Agreement may only be modified or amended by a written agreement
executed by the Executive and the Company.



--------------------------------------------------------------------------------

6. Executive acknowledges Executive has been given an opportunity to review this
Agreement, fully understands the implications of executing this Agreement, has
agreed to be bound by the terms and conditions contained in this Agreement and
has knowingly and voluntarily executed this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

 

Global Imaging Systems, Inc.

    

Executive

By:

            

Name:

         

Name

    

Title:

           